FILED

FEB 26 2020
IN THE UNITED STATES DISTRICT COURT Gierk us. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA, ) SUPERSEDING
) INFORMATION
Plaintiff, )
) JUDGE CHRISTOPHER A. BOYKO
v. )
) CASE NO. 5:19CR69
DONYEA NELSON, )
) Title 18, United States Code, Sections
Defendant. ) 922(g)(1), 924(a)(2), and (c)(1)(A); Title 21,
) United States Code, Sections 841(a)(1),
) (b)(1)(B).(b)(1)(C), 843(a)(5), (a)(6), and
846
COUNT |

(Possession of Die Used to Manufacture a Counterfeit Substance, 2] U.SC. § 843(a)(5))
The United States Attorney charges:

Lis On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DONYEA NELSON did knowingly and intentionally possess six (6) punch, die,
plate, stone, and other things designed to print, imprint, and reproduce the trademark, trade name
and other identifying mark, imprint and device of another and a likeliness of the foregoing upon
a drug and container and labeling thereof so as to render such drug a counterfeit substance, in
violation of Title 21, United States Code, Section 843(a)(5).

COUNT 2
(Possession of Equipment Used to Manufacture a Controlled Substance, 21 U.SC. § 843(a)(6))

The United States Attorney further charges:
2 On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DONYEA NELSON did knowingly and intentionally possess a tableting machine,

encapsulating machine and gelatin capsule, and equipment, chemical, product and material
which may be used to manufacture a controlled substance and listed chemical, knowing,
intending and having reasonable cause to believe, that it will be used to manufacture a controlled
substance and listed chemical in violation of subchapter I and II of Chapter13 of Title 21 of the
United States Code, in violation of Title 21, United States Code, Section 843(a)(6).

COUNT 3
(Felon in Possession of Firearms, 18 U.SC. §§ 922(g)(1) and 924(a)(2))

The United States Attorney further charges:

3. On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DONYEA NELSON, knowing he had been previously convicted of a crime
punishable by imprisonment for a term exceeding one year, that being: Controlled Substance —
Delivery Manufacture, in case number 940490FH, in the 9th Judicial Circuit Court in Kalamazoo
County, Michigan, on or about March 1, 1995, knowingly possessed in and affecting interstate
and foreign commerce, a firearm, to wit: a Ruger, model Blackhawk, .45 caliber, serial number
47-50086, said firearm having previously been shipped and transported in interstate and foreign
commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT 4
(Possession with Intent to Distribute Fentanyl, 21 U.SC. §§ 841(a)(1) and (b)(1)(B))

The United States Attorney further charges:

4. On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DONYEA NELSON did knowingly and intentionally possess with the intent to
distribute approximately 239.25 grams of a mixture and substance containing a detectable

amount of fentanyl, a Schedule I] controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and (b)(1)(B).
COUNT 5
(Possession with Intent to Distribute Methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(B))

The United States Attorney further charges:

5. On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DONYEA NELSON did knowingly and intentionally possess with the intent to
distribute approximately 107.07 grams of a mixture and substance containing a detectable
amount of methamphetamine, a Schedule II controlled substance, in violation of Title 21, United
States Code, Sections 841(a)(1) and (b)(1)(B).

COUNT 6
(Possession with Intent to Distribute Butyrylfentanyl, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The United States Attorney further charges:

6. On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DONYEA NELSON did knowingly and intentionally possess with the intent to
distribute approximately 7.51 grams of a mixture and substance containing a detectable amount
of butyrylfentanyl, a Schedule I controlled substance and an analogue of fentanyl, in violation of
Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

COUNT 7
(Possession with Intent to Distribute 4-ANPP, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The United States Attorney further charges:

7. On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DONYEA NELSON did knowingly and intentionally possess with the intent to
distribute approximately 7.87 grams of a mixture and substance containing a detectable amount
of 4-ANPP, 4-Anilino-N-phenethy]-4-piperidine, a Schedule II controlled substance and an

analogue of fentanyl, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(C).
COUNT 8
(Conspiracy to Manufacture and to Possess with Intent to Distribute Fentanyl, 21 U.S.C. § 846)

The United States Attorney further charges:

8. From in or around September 2018 and continuing through to at least January 3,
2019, the exact dates unknown to the Grand Jury, in the Northern District of Ohio, Eastern
Division, Defendant DONYEA NELSON and others known and unknown to the Grand Jury, did
knowingly and intentionally combine, conspire, confederate and agree together and with each
other, and with diverse others known and unknown to the Grand Jury, to manufacture and to
possess with the intent to distribute more than 40 grams of a mixture and substance containing a
detectable amount of fentanyl, a Schedule II controlled substance, in violation of Title 21, United
States Code, Sections 846 and 841(a)(1) and (b)(1)(B).

COUNT 9
(Possession of a Firearm in Furtherance of a Drug Trafficking Offense, 18 U.S.C.

§ 924(c)(1)(A))
The United States Attorney further charges:

9. On or about January 3, 2019, in the Northern District of Ohio, Eastern Division,
Defendant DONYEA NELSON, in furtherance of drug trafficking crimes for which he may be
prosecuted in a court of the United States, those being, Possession with Intent to Distribute
Fentanyl in Count 4, Possession with Intent to Distribute Methamphetamine in Count 5,
Possession with Intent to Distribute Butyrylfentanyl in Count 6, Possession with Intent to
Distribute 4-ANPP in Count 7, and Conspiracy to Manufacture and to Possess with Intent to
Distribute Fentanyl in Count 8, did knowingly possess a firearm in violation of Title 18, United

States Code, Section 924(c)(1)(A).
FORFEITURE
The United States Attorney further charges:

10. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code,
Section 2461(c), the allegations of Counts | through 9 inclusive, are incorporated herein by
reference. Asa result of the foregoing offenses, Defendant DONYEA NELSON, shall forfeit to
the United States any and all property constituting, or derived from, any proceeds he obtained,
directly or indirectly, as the result of such violations; any and all of his property used or intended
to be used, in any manner or part, to commit or to facilitate the commission of such violations;
and, any and all property (including firearms and ammunition) involved in or used in the
commission of such violations; including, but not limited to, the following: a Ruger, model

Blackhawk, .45 caliber, serial number 47-50086.

JUSTIN E. HERDMAN
United States Attorney

By: Maine. baep ptr

Michelle M. Baeppler,
Attorney in Charge, Criminal Division
Akron Branch Office
